UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1427


RAYFIELD A. WARD,

                                              Plaintiff - Appellant,

          versus


NORFOLK SHIPBUILDING & DRYDOCK CORPORATION;
LOCAL 684, International Brotherhood of Boiler
Makers,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:05-cv-00412-RBS)


Submitted: July 20, 2006                         Decided: July 24, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rayfield A. Ward, Appellant Pro Se. Thomas Michael Lucas, Kristina
Helen Vaquera, TROUTMAN & SANDERS, LLP, Virginia Beach, Virginia;
SuAnne Hardee Bryant, BRYANT & ASSOCIATES, PC, Chesapeake,
Virginia; Charles S. Montagna, MONTAGNA, KLEIN, CAMDEN, LLP,
Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rayfield A. Ward appeals the district court’s orders

dismissing his civil action against Defendants.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.     Ward v. Norfolk

Shipbuilding & Drydock Corp., No. 2:05-cv-00412-RBS (E.D. Va.

Sept. 30, 2005 & Feb. 23, 2006).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -